Case 2:19-bk-56885         Doc 62   Filed 10/30/19 Entered 10/30/19 10:17:34             Desc Main
                                    Document     Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

In re:                                                )       Case No. 19-56885
                                                      )
Murray Energy Holdings Co.,                           )       Chapter 11
                                                      )
                 Debtor.                              )       Judge John E. Hoffman, Jr.

             MOTION FOR ENTRY OF ORDER ADMITTING FILIBERTO AGUSTI
                            TO APPEAR PRO HAC VICE

         Nick V. Cavalieri, a member of the law firm of Bailey Cavalieri LLC, and being a

member in good standing of the Bar of the State of Ohio and an attorney admitted to practice

before the United States District Court for the Southern District of Ohio (the “Movant”),

respectfully requests that this Court enter an order permitting Filiberto Agusti, a partner of the

law firm of Steptoe & Johnson LLP, to appear pro hac vice before this Court. Pursuant to Local

Bankruptcy Rule 2090-1, Mr. Agusti is qualified to appear before this Court for the reasons set

forth herein. This Motion is further supported by Mr. Agusti’s statement attached hereto as

Exhibit A.

         1.      Steptoe & Johnson LLP is counsel for UMWA 1974 Pension Plan, UMWA 1992

Benefit Plan, 1993 Benefit Plan, UMWA 1988 Cash Deferred Savings Plan, and UMWA

Combined Benefit Fund (the “Funds”) in the above-captioned case, and Bailey Cavalieri LLC is

local counsel for the Funds. Mr. Agusti is a partner in the law firm of Steptoe & Johnson LLP

located at 1330 Connecticut Avenue, NW, Washington, DC 20036, (202) 429-6428 – telephone,

(202) 429-3902 – facsimile, fagusti@steptoe.com – e-mail.

         2.      Mr. Agusti is an attorney at law admitted to practice in, and is a member of good

standing in the State of New York and the District of Columbia. He is also admitted to practice

in the United States Court of Appeals for the District of Columbia, the United States Court of




#1740420v3
Case 2:19-bk-56885       Doc 62    Filed 10/30/19 Entered 10/30/19 10:17:34            Desc Main
                                   Document     Page 2 of 5



Appeals for the Second Circuit, the United States Court of Appeals for the Fourth Circuit, the

United States Court of Appeals for the Seventh Circuit, the United States Court of Appeals for

the Eleventh Circuit, and the United States District Court for the District of Columbia and the

United States District Court for the Southern District of New York.

        3.     Mr. Agusti is not under suspension or disbarment from any Bar, and there are no

pending grievances against Mr. Agusti.

        WHEREFORE, the Movant respectfully requests that this Court enter an order

admitting Filiberto Agusti pro hac vice to appear before this Court on behalf of the Funds with

respect to the above-captioned chapter 11 case.

                                             Respectfully submitted,

                                             /s/ Nick V. Cavalieri
                                             Nick V. Cavalieri     (0013097)
                                             Matthew T. Schaeffer (0066750)
                                             Bailey Cavalieri LLC
                                             10 W. Broad Street, Suite 2100
                                             Columbus, OH 43215-3422
                                             (614) 229-3252 / Fax - (614) 221-0479
                                             nick.cavalieri@baileycavalieri.com
                                             matthew.schaeffer@baileycavalieri.com


                                             Filiberto Agusti
                                             Steptoe & Johnson LLP
                                             1330 Connecticut Avenue, NW
                                             Washington, DC 20036
                                             (202) 429-6428 / Fax (202) 429-3902
                                             E-Mail: fagusti@steptoe.com

                                             Counsel for UMWA 1974 Pension Plan, UMWA
                                             1992 Benefit Plan, 1993 Benefit Plan, UMWA 1988
                                             Cash Deferred Savings Plan, and UMWA
                                             Combined Benefit Fund




                                                  2
#1740420v3
Case 2:19-bk-56885       Doc 62    Filed 10/30/19 Entered 10/30/19 10:17:34          Desc Main
                                   Document     Page 3 of 5



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing Motion for Entry of Order

Admitting Filiberto Agusti to Appear Pro Hac Vice was served through the Court’s Electronic

Case Filing System via the Electronic Mail Notice Service this 30th day of October, 2019 upon:

       Asst US Trustee (Cin)     ustpregion09.ci.ecf@usdoj.gov
       Jeremy Shane Flannery      Jeremy.S.Flannery@usdoj.gov
       Ronald E Gold    rgold@fbtlaw.com, eseverini@fbtlaw.com
       Monica V Kindt     Monica.kindt@usdoj.gov
       Kim Martin Lewis kim.lewis@dinsmore.com, lisa.geeding@dinsmore.com;
        ecf-9b7a1a52c6e8@ecf.pacerpro.com
       Douglas L Lutz dlutz@fbtlaw.com, dlutz@ecf.inforuptcy.com; sbryant@fbtlaw.com;
        sbryant@ecf.inforuptcy.com
       Michael A VanNiel       mvanniel@bakerlaw.com
       Daniel I. Waxman dwaxman@wyattfirm.com, lexbankruptcy@wyattfirm.com;
        rburdine@wyattfirm.com


                                             /s/ Nick V. Cavalieri
                                             Matthew T. Schaeffer




                                                3
#1740420v3
Case 2:19-bk-56885         Doc 62   Filed 10/30/19 Entered 10/30/19 10:17:34             Desc Main
                                    Document     Page 4 of 5

                                                                                        EXHIBIT A
                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

In re:                                                 )      Case No. 19-56885
                                                       )
Murray Energy Holdings Co.,                            )      Chapter 11
                                                       )
                 Debtor.                               )      Judge John E. Hoffman, Jr.

              VERIFIED STATEMENT OF FILIBERTO AGUSTI IN SUPPORT OF
                        MOTION FOR ADMISSION PRO HAC VICE

         I, Filiberto Agusti, in support of the motion for my admission pro hac vice, state as

follows:

         1.      I wish to appear and participate in the above-captioned matter, and any related

proceedings, on behalf of UMWA 1974 Pension Plan, UMWA 1992 Benefit Plan, 1993 Benefit

Plan, UMWA 1988 Cash Deferred Savings Plan, and UMWA Combined Benefit Fund.

         2.      I am a partner in the law firm of Steptoe & Johnson LLP located at 1330

Connecticut Avenue, NW, Washington, DC 20036, (202) 429-6428 – telephone, (202) 429-3902

– facsimile, fagusti@steptoe.com – e-mail.

         3.      I am admitted in, and a member of good standing in the State of New York and

the District of Columbia. He is also admitted to practice in the United States Court of Appeals

for the District of Columbia, the United States Court of Appeals for the Second Circuit, the

United States Court of Appeals for the Fourth Circuit, the United States Court of Appeals for the

Seventh Circuit, the United States Court of Appeals for the Eleventh Circuit, and the United

States District Court for the District of Columbia and the United States District Court for the

Southern District of New York.

         4.      My privileges to practice law and my memberships in any bar associations have

never been amended, modified, suspended, revoked, or otherwise limited in any way in any




#1740420v3
Case 2:19-bk-56885        Doc 62   Filed 10/30/19 Entered 10/30/19 10:17:34             Desc Main
                                   Document     Page 5 of 5



court, district, state, commonwealth, or other jurisdiction. There are no disciplinary actions

pending against me.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.


Dated: October 30, 2019                       /s/ Filiberto Agusti
                                              Filiberto Agusti
                                              Steptoe & Johnson LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036
                                              (202) 429-6428 / Fax (202) 429-3902
                                              E-Mail: fagusti@steptoe.com




                                                 2
#1740420v3
